Case 1:20-cv-00021-KD-N Document 94 Filed 07/14/20 Page 1 of 1                      PageID #: 144




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

BRENDALYN C. NICHOLAS,        )
    Plaintiff,                )
                              )
v.                            )                           CIVIL ACTION: 1:20-00021-KD-N
                              )
MOBILE INFIRMARY ASSOCIATION, )
et al.,                       )
        Defendants.           )

                                              ORDER

       This matter is before the Court on the parties' notice of settlement.

       Accordingly, it is ORDERED that the above-styled action is DISMISSED with prejudice

from the active docket of this Court subject to the right of any party to reinstate the action within

forty-five (45) days of the date of this Order should the settlement agreement not be consummated.

       Each party shall bear her, his, or its own costs, expenses, and attorneys' fees in conjunction

with the terms of the settlement agreement.

       No other order shall be forthcoming from the Court except upon application by either party

for final judgment as prescribed by Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this the 14th day of July 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 1
